Citation Nr: 1026144	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD) and if so whether the claim should be granted.

2.  Entitlement to service connection for psychiatric disability 
other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Although the RO subsequently determined that new and 
material evidence had been submitted to reopen the Veteran's 
claim, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In April 2010, the Veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, the 
Veteran also submitted additional evidence directly to the Board, 
with a waiver of his right to have the evidence initially 
considered by the RO. 

The issue of entitlement to service connection for psychiatric 
disability, to include PTSD, is addressed in the Remand that 
follows the Order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in an 
unappealed rating decision issued in April 1989.

2.  The subsequently received evidence includes evidence that is 
not cumulative or redundant of the evidence previously of record 
and is sufficient to establish a reasonable possibility of 
substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



Analysis

The record reflects that the Veteran originally filed his claim 
of entitlement to service connection for PTSD in January 1989.  
In an April 1989 rating decision, the RO denied the Veteran's 
claim based on its determination that PTSD was not shown by the 
evidence of record.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the April 1989 
rating decision included the Veteran's service treatment records 
(STRs) showing no treatment for or diagnosis of PTSD.  

The evidence received since the April 1989 rating decision 
includes the following: statements and testimony from the Veteran 
detailing his claimed in-service stressors and current symptoms; 
VA medical center treatment records; VA examination reports from 
April 2007 and October 2009 showing diagnoses of cognitive 
disorder and depressive disorder; Social Security Administration 
records; a lay "buddy" statement describing additional in-
service stressors; a statement from the Veteran's spouse 
attesting to her observations of his symptoms; and a treatment 
summary report submitted in April 2010 showing a diagnosis of 
PTSD, chronic.

The Board finds that the treatment summary report showing a 
diagnosis of PTSD is new and material.  In this regard the Board 
notes that this evidence directly addresses the reason the claim 
was originally denied.  The evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, the 
evidence is sufficient to raise a reasonable possibility of 
substantiating the claim.

Accordingly, reopening of the claim for entitlement to service 
connection for PTSD is in order.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for PTSD is granted.

REMAND

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U. S. Court of Appeals for Veterans Claims held that 
an appellant's claim for service connection for PTSD should have 
been construed more broadly by VA as a claim for service 
connection for any mental disability.  The Court noted that the 
claimant was not competent to diagnose a particular psychiatric 
disability, such as PTSD, but that he was competent to describe 
his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  The Court also noted that the evidence submitted in 
support of the claim showed that the appellant had been diagnosed 
with psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability, 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  Id. at 
5.  

The record in this case shows that the Veteran has been diagnosed 
with PTSD and other psychiatric disorders.  Therefore, the Board 
has construed the Veteran's claim as one for psychiatric 
disability, to include PTSD.  

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In this regard, the Board notes that the veteran has not been 
provided appropriate notice in response to the claim for service 
connection for psychiatric disability other than PTSD.  In 
addition, additional records pertinent to this claim might be 
available, and the Veteran should be afforded a VA examination to 
determine the nature and etiology of any current psychiatric 
disorders other than PTSD.

With respect to the Veteran's claimed PTSD, the Board notes that 
the reports of the aforementioned VA examinations in April 2007 
and October 2009 indicate that the Veteran did not meet the 
criteria for PTSD or that PTSD was not found.  However, in the 
April 2010 hearing, the Veteran and his spouse testified that the 
Veteran did not feel comfortable talking to the examiners and 
questioned the adequacy of the results, to specifically include 
the October 2009 examination.  In addition, an April 2010 
treatment summary report shows a diagnosis of PTSD.  Therefore, 
the Board has determined that the Veteran should be afforded a VA 
examination to determine if he has PTSD due to his in-service 
combat stressors.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
Veteran and his representative with all 
required notice in response to the claim for 
service connection for psychiatric disability 
other than PTSD.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
post-service treatment or examination of the 
Veteran for any psychiatric disorders.

3.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist who has not previously examined 
him for compensation purposes.  The claims 
folders must be made available to and 
reviewed by the examiner, and any indicated 
studies should be performed.

Based upon the review of the claims folders 
and the examination results, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
the Veteran has PTSD as a result of his 
combat stressors.  If the examiner responds 
in the affirmative, he or she should set 
forth the elements supporting the diagnosis.  
If the examiner responds in the negative, he 
or she should explain why the Veteran does 
not meet the diagnostic criteria for PTSD.

With respect to each additional acquired 
psychiatric disorder diagnosed on the current 
examination or present during the pendency of 
this claim, the examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused or permanently worsened 
by his PTSD.  The rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the Veteran's claim based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of the 
Case should be issued, and the Veteran and 
his representative should be afforded the 
requisite opportunity to respond before the 
claims folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


